                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 1:05-cr-00077-BLW

        Plaintiff,                           MEMORANDUM DECISION
                                             AND ORDER
         v.

 RAY REYNOLDS,

        Defendant.



                                    INTRODUCTION

      Before the Court is Defendant’s motion for final disposition by discharge of

detainer. (Dkt. 55.) The Court will deny the motion.

                                 BACKGROUND

      Defendant was convicted of possession of methamphetamine with intent to

distribute, in violation of 21 U.S.C. § 841(a)(1), and sentenced to 51 months of

imprisonment, followed by 4 years of supervised release. (Dkt. 25.) Supervised

release commenced on May 21, 2010. (Dkt. 31.)

      On September 12, 2011, a petition on supervised release was filed, charging




MEMORANDUM DECISION AND ORDER - 1
Defendant with violating supervised release by committing new state law crimes

(Dkt. 31). On November 13, 2011, an amended petition on supervised release was

filed, charging Defendant with additional violations of supervised release by

committing additional new state law crimes (Dkt. 41). On January 5, 2012,

Defendant was found guilty of violating supervised release, his supervised release

was revoked, and he was sentenced to 12 months of imprisonment followed by 3

years of supervised release. (Dkt. 49.)

      Defendant’s second term of supervised release commenced on February 27,

2018, and was set to expire on February 26, 2021. However, on June 4, 2020, prior

to expiration of supervised release, Defendant was arrested and charged with a new

state law crime of possession of a controlled substance. (Dkts. 50, 51.) On

October 5, 2020, he was convicted of the new state law crime and sentenced to 18

months of imprisonment. (Dkt. 51.) Defendant is currently in the custody of the

Idaho Department of Corrections (IDOC) serving that sentence. According to the

IDOC inmate offender search website, the sentence satisfaction date for this new

crime is December 1, 2021. See https://www.idoc.idaho.gov/content/prisons/offend

er_search/detail/46448?last_page=2 (last accessed June 10, 2021). Defendant is

also serving sentences with the IDOC for other offenses, with sentence satisfaction

dates of October 2, 2022. Id. Defendant’s next parole hearing date is currently set




MEMORANDUM DECISION AND ORDER - 2
for July 2021. Id.

      In the present case, on February 18, 2021 (so prior to the expiration of

supervised release), a second petition on supervised release was filed, charging

Defendant with violating supervised release by committing the new state law crime

of possession of a controlled substance. (Dkt. 51.) An arrest warrant was issued

and, according to Defendant, a federal detainer has been lodged with IDOC.

Defendant explains in his motion that the lodging of this federal detainer has

negatively impacted his placement at IDOC facilities and prevents him from

participating in the work release center.

      On March 17, 2021, Defendant filed a motion requesting that the Court

appoint counsel to represent him in light of the federal detainer. (Dkt. 53.) The

Court denied the motion because Defendant does not have a right to counsel at this

stage of the proceedings. (Dkt. 54.)

      Defendant has now filed a motion seeking final disposition of the pending

petition on supervised release. (Dkt. 55.) This motion is before the Court for

decision.

                                       ANALYSIS

      The Interstate Agreement on Detainers Act (the “Act”) provides:

      Whenever a person has entered upon a term of imprisonment in a penal or
      correctional institution of a party State, and whenever during the
      continuance of the term of imprisonment there is pending in any other party


MEMORANDUM DECISION AND ORDER - 3
      State any untried indictment, information, or complaint on the basis of which
      a detainer has been lodged against the prisoner, he shall be brought to trial
      within one hundred and eighty days after he shall have caused to be
      delivered to the prosecuting officer and the appropriate court of the
      prosecuting officer's jurisdiction written notice of the place of his
      imprisonment and his request for a final disposition to be made of the
      indictment, information, or complaint . . . .

18 U.S.C. App. 2, § 3, art. III(a) (emphasis added).

      Under the plain language of the Act, it applies only to detainers for untried

criminal charges brought in an indictment, information, or complaint. The detainer

at issue here is not for untried criminal charges brought in an indictment,

information, or complaint. Instead, the detainer is for a petition for violation of

supervised release. The Act does not, therefore, apply to the detainer, and

Defendant has no right under the Act to be brought before this Court for hearing on

the pending petition, or to have the pending petition resolved, while he is in the

custody of IDOC. See United States v. Repp, 987 F.3d 1245, 1247 (9th Cir. 2021)

(Interstate Agreement on Detainers Act, 18 U.S.C. App. 2 § 2, does not apply to

petitions for violation of supervised release); see also Carchman v. Nash, 473 U.S.

716, 726 (1985) (Interstate Agreement on Detainers Act, which requires immediate

transfer of a prisoner to another jurisdiction when there are detainers lodged on

untried criminal charges, is inapplicable to probation or parole revocation

detainers).




MEMORANDUM DECISION AND ORDER - 4
                                    ORDER

     IT IS ORDERED that Defendant’s motion for final disposition (Dkt. 55) is

DENIED.



                                         DATED: July 11, 2021


                                         _________________________
                                         B. Lynn Winmill
                                         U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
